El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
En una acción sobre ejecución de hipoteca seguida por el American Colonial Bank of Porto Rico contra la Standard Fruit Co., representada por su presidente John M. Turner, se ordenó al marshal que procediera a la venía-en pú-blica subasta de las fincas hipotecadas. En el acto de la su-basta no compareció ningún postor a excepción de John' M. Turner que compró dichas fincas hipotecadas por su propio derecho. Al ser presentada la escritura de venta en el regis-tro de la propiedad el registrador se negó a inscribirla por el fundamento siguiente entre otros que no han sido discu-tidos.
“Denegada la inscripción del precedente documento por el defecto insubsanable de ser el comprador, Mr. John M. Turner, al tiempo en que se otorgó la venta, presidente de la corporación demandada, a la que representó en el procedimiento ejecutivo; y cuyo comprador, por razón de su cargo, está comprendido en la prohibición del artículo 1362 del Código Civil vigente, aplicable al - caso según la sentencia del Tribunal Supremo de Puerto Rico de treinta y uno de julio úl-timo, en el recurso de Maria Secundina Giménez v. Registrador de la Propiedad de San Juan, Sección Primera.”
Contra la precedente nota interpuso el presente recurso gubernativo el Sr. John M. Turner.
Debe observarse que el registrador funda principalmente su calificación en la opinión emitida por este tribunal en el caso de Giménez v. El Registrador, 21 D. P. R., 329. La cuestión envuelta en ese caso era claramente la de la venta de una propiedad perteneciente a una sociedad por su socio *575¡gestor a su esposa. Este tribunal resolvió tomando en con-sideración la opinión del Sr. Manresa que el socio gestor de una sociedad es un mandatario que .tiene a su cargo la admi-nistración o venta de la propiedad de la sociedad y por tanto •que dicha venta estaba comprendida directamente en la pro-hibición establecida en el párrafo 2 del artículo 1362 del ■Código Civil, el cual es como sigue:
“Artículo 1362. — No podrán adquirir por compra, aunque sea en subasta pública o judicial, por sí ni por persona alguna inter-media :
“2. Los mandatarios, los bienes de cuya administración o ena-jenación estuviesen encargados.”
Ratificamos nuevamente el principio establecido en dicho ■caso pero la cuestión que aquí se presenta es. la de si un pre-sidente de una corporación es per se un mandatario de la corporación de tal modo que quede comprendido en la pro-hibición del artículo 1362.
La regla general referente a esta cuestión no es susceptible ele ser interpretada erróneamente. Los negocios de una corporación son casi, universalmente administrados por una junta de su seno elegida por los accionistas. 10 Cyc., 787, nota 72. Es la junta directiva el mandatario, correspon-diente al socio gestor de una sociedad. Por regla general ningún funcionario tiene a su cargo la administración o venta de la propiedad de una corporación por el mero hecho de ■ser tal funcionario, como sucede con el socio gestor de una sociedad de aeüerdo con la misma ley. Se alega que como la junta está compuesta de sus directores de la cual el pre-sidente de la corporación en casi todas partes es uno de ellos, que la prohibición que comprende a toda la junta comprende también a. cada uno de los miembros que la forman. En contestación a esto diremos que uno solo de los directores no puede ordenar la venta de la propiedad de la corporación sin el consentimiento de los demás directores. La agencia, la resolución que ha de prevalecer no adquiere forma cabal *576sin la intervención de toda la junta la que generalmente se obtiene después de una reunión que ba sido convocada debi-damente. También la venta de la propiedad de una corpora-ción con frecuencia se lleva a cabo únicamente notificando a los accionistas. En el caso de una sociedad la voluntad del socio gestor prevalece en la sociedad como cuestión de derecho. Pero esto no ocurre en el caso del presidente de una corporación.
Es un principio ele la ley americana sobre corporaciones que la venta hecha a funcionarios que forman parte de la junta de una corporación puede ser anulada a instancia de dicha corporación aunque existen excepciones a esla regla especialmente cuando la corporación es insolvente o la venta es pública. Cook sobre Corporaciones, sección 653. Dicha venta es sin embargo anulable pero no es necesariamente nula. Fudickar v. East Riverside Irrigation District., 41 Pac., 1024. En vista de estas consideraciones y como de la faz del documento no aparece la nulidad como ocurrió en el caso Giménez v. El Registrador, supra, el registrador de San Juan no estaba en el deber de anticiparse a cualquier acción que hubiera podido adoptar la corporación. El con-trato de acuerdo con su faz cumplía con los requisitos del ar-tículo 1228 del Códig’o Civil, y no infringía la letra o el espí-ritu del artículo 1362. Cuando el fraude se alega el deman-dado tiene derecho a ser oído ante la corte. Negamos'expre-samente que sea nuestra intención el considerar si esta venta podría o no ser anulada por la corporación o sus accionistas. Debe revocarse la nota recurrida.

Revocada la nota recurrida

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.